Citation Nr: 9911733	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
December 1979, and from March 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's request to 
reopen his claim of entitlement to service connection for 
bilateral pes planus.  


FINDINGS OF FACT

1.  In a November 1983 decision, the Board denied entitlement 
to service connection for bilateral pes planus.

2.  By rating decision dated in May 1993, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral pes planus; the veteran initiated an 
appeal from the May 1993 rating decision, but did not 
complete the appeal with a timely substantive appeal. 

3.  Evidence received since the May 1993 rating decision was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  

4.  In view of the veteran's assertions regarding an increase 
in the severity of his preexisting bilateral pes planus 
during service, the veteran's claim of entitlement to service 
connection is plausible. 



CONCLUSIONS OF LAW

1.  The May 1993 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1983 decision, the Board denied entitlement to 
service connection finding that while flat feet existed prior 
to entry into service, the disorder had not been shown to 
have been aggravated by service.  The Board decision also 
indicated that there were no medical records showing post-
service treatment for flat feet.  The Board's decision is 
final.  38 U.S.C.A. §§ 7103, 7104.  However, a claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

In August 1992, the veteran requested that his claim be 
reopened, but the RO determined in a May 1993 rating decision 
that no new and material had been received.  The veteran 
initiated an appeal with a June 1993 notice of disagreement, 
and a statement of the case was issued in August 1993.  
However, the veteran did not complete the appeal by filing a 
substantive appeal as to that issue.  Accordingly, the May 
1993 rating decision became final.  38 U.S.C.A. § 7105(c).  

In February 1995, the RO received another request from the 
veteran to reopen his pes planus claim.  The RO denied that 
request in a July 1995 rating decision, and the present 
appeal ensued. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the May 1993 rating decision.

Evidence received since the May 1993 rating decision includes 
a July 1995 note from a private physician revealed that he 
had treated the veteran for flat feet on two occasions in 
1982 and took X-rays of the veteran's feet in 1994, but that 
the veteran never returned for additional treatment.  This 
evidence had not previously been submitted, it bears directly 
and substantially upon the specific matter under 
consideration, it is neither cumulative nor redundant, and in 
connection with evidence previously assembled, it is 
sufficiently significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim.

The Board must next determine whether the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  In reviewing the 
contentions advanced by the veteran in connection with his 
pes planus claims over the years, the Board notes that one 
contention is that if he did have preexisting pes planus when 
he entered service, then this condition was aggravated during 
service.  The veteran's assertions regarding a worsening 
during service of a pre-existing disorder are sufficient, in 
the Board's view, to render his service connection claim 
well-grounded on the basis of aggravation.  See Falzone v. 
Brown, 8 Vet.App. 398, 406 (1995); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran's claim of entitlement to service 
connection for pes planus is well-grounded.  The appeal is 
granted to this extent subject to the following remand. 



REMAND

The Board has jurisdiction of all parts of the new and 
material evidence analysis in cases such as the present one.  
However, if the RO initially found no new and material 
evidence to reopen and the Board finds that such new and 
material evidence has in fact been received (thus reopening 
the claim) and finds the claim to be well-grounded, then the 
case must be remanded to the RO a de novo review of the 
entire record unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Further, with a well-grounded claim arises the duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  Although the RO has 
taken certain actions to assist the veteran, in view of the 
need for a do novo review by the RO, the Board believes that 
additional steps should be accomplished to ensure that all 
available medical evidence pertinent to the veteran's claim 
is of record. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact Bruce A. 
Mittleman, D.P.M. and request copies of 
all clinical treatment records 
documenting the 1982 and 1994 treatment 
referred to in Dr. Mittleman's July 1995 
statement, including the reports of any 
x-ray studies which he indicated were 
accomplished.  Any records obtained as a 
result should be associated with the 
claims file. 

2.  The veteran should be scheduled for a 
special VA podiatry examination for the 
purpose of ascertaining whether he 
currently has bilateral pes planus and, 
if so, whether there was an increase in 
the underlying severity of such disorder 
during his periods of active military 
service.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
studies and tests should be accomplished.  
The examiner should report all clinical 
and special test findings and clearly 
indicate whether a diagnosis of current 
bilateral pes planus is medically 
warranted.  If so, then the examiner 
should offer an opinion, based on a 
review of the veteran's record and the 
examination, whether there was an 
increase in the underlying severity of 
the pes planus during service.  

3.  After completion of the above, the RO 
should review the entire record de novo 
and determine whether entitlement to 
service connection for bilateral pes 
planus is warranted.  If the 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with judicial 
decisions and to assist the veteran with his claim.  The 
Board intimates no opinion as to the eventual determination 
to be made.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

